EXHIBIT 11.2 CPI Corp. Computation of Per Common Share Income - Basic (Unaudited) in thousands, except share and per share data 12 Weeks Ended 24 Weeks Ended July 23, 2011 July 24, 2010 July 23, 2011 July 24, 2010 Basic: Net (loss) income applicable to common shares $ ) $ ) $ ) $ Shares: Weighted average number of common shares outstanding Less: Treasury stock - weighted average ) Weighted average number of common and common equivalent shares outstanding Net (loss) income per common and common equivalent shares $ ) $ ) $ ) $
